DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3- 6, 8 – 10, and 12 - 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 6, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by XU et al (US 2020/0236384, hereafter XU1).
As per claim 1, XU1 discloses a method of decoding a video, the method comprising:
constructing an intra block copy (IBC) merge candidate list for a current block (¶ 108 and 130; At a decoder, a merge candidate list is constructed based on spatial and temporal neighbors of the current block);
selecting one of IBC merge candidates included in the IBC merge candidate list (¶ 130;  For example, the previously coded IBC block vectors may be stored in a separate buffer (referred as IBC HBVP buffer), different from the one used for storing previously coded MVs (referred as HMVP buffer). These stored BVs can be used to as BV predictors for the current block coded in IBC mode. The usage of HBVP buffer is similar as HMVP for inter coded blocks, such as, update process, pruning, and the placement of previous coded vectors in the merge/skip list);
deriving a block vector of the current block based on the selected IBC merge candidate (¶ 129 and 130; ¶ 130:  For example, the previously coded IBC block vectors may be stored in a separate buffer (referred as IBC HBVP buffer)); and
obtaining a prediction sample of the current block based on the block vector,
wherein during the construction of the IBC merge candidate list, when a number of IBC merge candidates included in the IBC merge candidate list is less than a threshold number, a first IBC information candidate included in a IBC information table is added to the IBC merge candidate lists as a new IBC merge candidate (¶ 127),
When an identical HMVP candidate, such as HMVP2 shown in FIG. 10, is found, the identical HMVP candidate is removed from the table and all the HMVP candidates afterwards are moved forward by 1 position, and the new HMVP candidate is added at the end (the latest position) of the table.).
Regarding claim 6, arguments analogous to those presented for claim 1 are applicable for claim 6.
Regarding claim 14, arguments analogous to those presented for claim 1 are applicable for claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU1 in view of Zhang et al (US 10,873,756, hereafter Zhang1).
As per claim 3, XU1 discloses the image decoding method of claim 1.
However, XU1 does not teach wherein when a size of the current block is smaller than a threshold value, the IBC motion information table is not updated based on the block vector of the current block.
In the same field of endeavor, Zhang1 teaches wherein when a size of the current block is smaller than a threshold value, the IBC motion information table is not updated based on the block vector of the current block (column 24 lines 65 – 67).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of XU1 in view of Zhang1.  The advantage is improved video compression efficiency.
claim 8, arguments analogous to those presented for claim 3 are applicable for claim 8.

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU1 in view of Zhang et al (US 2021/0211709, hereafter Zhang2).
As per claim 4, XU1 discloses the image decoding method of claim 1.
However, XU1 does not explicitly teach wherein the IBC merge candidate list includes an IBC merge candidate derived from an available neighboring block adjacent to the current block, and wherein a number of the available neighboring blocks is determined differently depending on a size of the current block
In the same field of endeavor, Zhang2 teaches wherein the IBC merge candidate list includes an IBC merge candidate derived from an available neighboring block adjacent to the current block, and wherein a number of the available neighboring blocks is determined differently depending on a size of the current block (¶ 180;  Instead of utilizing the fixed M relative neighboring blocks for all kinds of blocks, selection of M neighboring blocks may depend on block shape and/or block size).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of XU1 in view of Zhang2.  The advantage is improved video compression efficiency.
Regarding claim 9, arguments analogous to those presented for claim 4 are applicable for claim 9.


(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU1 in view of XU et al (US 2021/0014528, hereafter XU2).
As per claim 5, XU1 discloses the image decoding method of claim 1.
However, XU1 does not explicitly teach wherein the maximum number of the IBC merge candidates that the IBC merge candidate list may include is equal to or smaller than the maximum number of merge candidates that a general merge candidate list may include.
In the same field of endeavor, XU2 teaches wherein the maximum number of the IBC merge candidates that the IBC merge candidate list may include is equal to or smaller than the maximum number of merge candidates that a general merge candidate list may include.
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of XU1 in view of XU2.  The advantage is improved video compression efficiency.
Regarding claim 10, arguments analogous to those presented for claim 5 are applicable for claim 10.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU1 in view of Zhang et al (US 2019/0246143, hereafter Zhang3).
As per claim 12, XU1 discloses the method of claim 1.
However, XU1 does not explicitly teach wherein the block vector derived from the IBC merge candidate is used for a luma component of the current block, and wherein a 
In the same field of endeavor, Zhang3 teaches wherein the block vector derived from the IBC merge candidate is used for a luma component of the current block, and wherein a block vector for a chrominance component of the current block is derived by scaling the block vector for the luma component of the current block (¶ 122, 178, and 192).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of XU1 in view of Zhang3.  The advantage is improved video compression efficiency.
As per claim 13, XU1 discloses the method of claim 12.
However, XU1 does not explicitly teach wherein the scaling is performed based on a variable derived based on a color format between the luma component and the chrominance component.
In the same field of endeavor, Zhang3 teaches wherein the scaling is performed based on a variable derived based on a color format between the luma component and the chrominance component (¶ 122, 178, and 192).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of XU1 in view of Zhang3.  The advantage is improved video compression efficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487